Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information: Brian Shaughnessy, CFO Northeast Bank, 500 Canal Street, Lewiston, ME 04240 207.786.3245 ext. 3220 www.northeastbank.com Northeast Bancorp Reports Second Quarter Results, Declares Dividend Lewiston, ME (February 1, 2016) ‒ Northeast Bancorp (“Northeast” or the “Company”) (NASDAQ: NBN), a Maine-based full-service financial services company and parent of Northeast Bank (the “Bank”), today reported net income of $1.7 million, or $0.18 per diluted common share, for the quarter ended December 31, 2015, compared to net income of $1.6 million, or $0.16 per diluted common share, for the quarter ended December 31, 2014. Net income for the six months ended December 31, 2015 was $3.6 million, or $0.38 per diluted common share, compared to $3.2 million, or $0.32 per diluted common share, for the six months ended December 31, 2014. The Board of Directors has declared a cash dividend of $0.01 per share, payable on February 29, 2016 to shareholders of record as of February 16, 2016. “We are very pleased with the strong growth in our loan portfolio this quarter,” said Richard Wayne, President and Chief Executive Officer. “We generated loan volume of $120 million, including $75.4 million of loans produced by the Loan Acquisition and Servicing Group, $16.3 million of loans closed by the SBA National division, $23.4 million of residential mortgage loans originated, and $5.3 million originated in the community banking commercial division. Of the $75.4 million produced by LASG, $35.9 million were loans purchased at an average price of 89.3%. In addition to our loan growth, we were able to grow our non-maturity deposits by $21.5 million and achieve a net interest margin of 4.9%.” As of December 31, 2015, total assets were $894.1 million, an increase of $43.4 million, or 5.1%, compared to June 30, 2015. The principal components of the change in the balance sheet follow: 1. The loan portfolio – excluding loans held for sale – grew by $67.3 million, or 11.0%, compared to June 30, 2015, principally on the strength of $60.9 million of net growth in commercial loans purchased or originated by the Bank’s Loan Acquisition and Servicing Group (“LASG”), net growth of $13.2 million in originations by the Bank’s Small Business Administration (“SBA”) National division and net growth of $4.8 million in commercial originations by the Bank’s Community Banking Division. This net growth was offset by an $11.6 million decrease in the Bank’s Community Banking Division residential and consumer loan portfolio. Loans generated by the LASG totaled $75.4 million for the quarter ended December 31, 2015. The growth in LASG loans consisted of $35.9 million of purchased loans, at an average price of 89.3% of unpaid principal balance, and $39.5 million of originated loans. SBA loans closed during the quarter totaled $16.3 million, of which $14.5 million were fully funded in the quarter. In addition, the Company sold $7.5 million of the guaranteed portion of SBA loans in the secondary market, of which $4.7 million were originated in the current quarter and $2.8 million were originated in the prior quarter. Residential loan production sold in the secondary market totaled $20.5 million for the quarter. As previously discussed in the Company’s SEC filings, the Company made certain commitments to the Board of Governors of the Federal Reserve System in connection with the merger of FHB Formation LLC with and into the Company in December 2010. The Company’s loan purchase and commercial real estate loan availability under these conditions follow: Basis for Regulatory Condition Condition Availability at December 31, 2015 (Dollars in millions) Total Loans Purchased loans may not exceed 40% of total loans $ Regulatory Capital Non-owner occupied commercial real estate loans may not exceed 300% of total capital $ An overview of the Bank’s LASG portfolio follows : LASG Portfolio Three Months Ended December 31, Purchased Originated Secured Loans to Broker-Dealers Total LASG Purchased Originated Secured Loans to Broker-Dealers Total LASG (Dollars in thousands) Loans purchased or originated during the period: Unpaid principal balance $ 40,145 $ $ - $ 79,657 $ $ $ - $ Net investment basis 35,855 39,512 - - Loan returns during the period: Yield % Total Return (1) % Six Months Ended December 31, Purchased Originated Secured Loans to Broker-Dealers Total LASG Purchased Originated Secured Loans to Broker-Dealers Total LASG (Dollars in thousands) Loans purchased or originated during the period: Unpaid principal balance $ 63,728 $ $ - $ 114,635 $ 62,425 $ $ 36,000 $ Net investment basis 59,311 50,907 - 52,834 36,000 Loan returns during the period: Yield % Total Return (1) % Total loans as of period end: Unpaid principal balance $ Net investment basis 48,000 (1) The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, and other noninterest income recorded during the period divided by the average invested balance, on an annualized basis. The total return does not include the effect of purchased loan charge-offs or recoveries in the quarter. 2. Deposits increased by $33.3 million, or 4.8% for the quarter, attributable primarily to growth in non-maturity accounts, which increased by $21.5 million, or 6.1%, as well as growth in time deposits, which increased $11.8 million, or 3.5%. For the six months ended December 31, 2015, deposits increased $52.0 million, or 7.7%, due to growth in non-maturity accounts of $44.5 million, or 13.5%, and growth in time deposits of $7.5 million, or 2.2%. 3. Stockholders’ equity increased by $1.9 million from June 30, 2015, due principally to earnings of $3.6 million, offset by $1.3 million in share repurchases (representing 125,100 shares). Additionally, there was an increase in stock-based compensation of $280 thousand, offset by a decrease in accumulated other comprehensive income of $484 thousand and $192 thousand in dividends paid on common stock. Net income increased by $164 thousand to $1.7 million for the quarter ended December 31, 2015, compared to $1.6 million for the quarter ended December 31, 2014. 1. Net interest and dividend income before provision for loan losses increased by $746 thousand, or 7.9%, for the quarter ended December 31, 2015, compared to the quarter ended December 31, 2014. The increase is primarily due to higher loan volume and interest income in the originated loan portfolio. The various components of transactional income are set forth in the table below entitled “Total Return on Purchased Loans.” When compared to the three and six months ended December 31, 2014, transactional interest income decreased by $1 thousand and increased by $182 thousand, respectively. The following table summarizes interest income and related yields recognized on the loan portfolios: Interest Income and Yield on Loans Three Months Ended December 31, Average Balance Interest Income Yield Average Balance Interest Income Yield (Dollars in thousands) Community Banking Division $ $ 4.84% $ $ 4.87% LASG: Originated 5.69% 6.67% Purchased 12.74% 6,989 13.27% Secured Loans to Broker-Dealers 75 0.50% 53 0.46% Total LASG 8.55% 10.17% Total $ $ 7.17% $ $ 7.89% Six Months Ended December 31, Average Balance Interest Income Yield Average Balance Interest Income Yield (Dollars in thousands) Community Banking Division $ $ 4.85% $ $ 4.95% LASG: Originated 5.68% 7.74% Purchased 12.41% 13.02% Secured Loans to Broker-Dealers 0.50% 85 0.49% Total LASG 8.40% 10.53% Total $ $ 7.05% $ $ 8.06% The yield on purchased loans for the quarter ended December 31, 2015 was 12.7% as compared to 13.3% in the quarter ended December 31, 2014. The portfolio’s base yield, represented by regularly scheduled interest and accretion, declined to 7.8% from 8.3%, and the effect of transactional interest income declined to 4.9% from 5.4%. The following table details the total return on purchased loans: Total Return on Purchased Loans Three Months Ended December 31, Income Return (1) Income Return (1) (Dollars in thousands) Regularly scheduled interest and accretion $ 7.80% $ 4,376 8.31% Transactional income: Gain on loan sales - 0.00% 194 0.37% Gain on sale of real estate owned - 0.00% 40 0.08% Other noninterest income - 0.00% - 0.00% Accelerated accretion and loan fees 4.94% 2,613 4.96% Total transactional income 4.94% 2,847 5.41% Total $ 12.74% $ 7,223 13.72% Six Months Ended December 31, Income Return (1) Income Return (1) (Dollars in thousands) Regularly scheduled interest and accretion $ 7.75% $ 8.55% Transactional income: Gain on loan sales - 0.00% 0.18% Gain on sale of real estate owned 22 0.02% 40 0.04% Other noninterest income (1 ) 0.00% - 0.00% Accelerated accretion and loan fees 4.66% 4.47% Total transactional income 4.68% 4.69% Total $ 12.43% $ 13.24% The total return on purchased loans represents scheduled accretion, accelerated accretion, gains on asset sales, gains on real estate owned and other noninterest income recorded during the period divided by the average invested balance, on an annualized basis. The total return does not include the effect of purchased loan charge-offs or recoveries in the quarter. 2. Noninterest income increased by $254 thousand for the quarter ended December 31, 2015, compared to the quarter ended December 31, 2014, principally due to an increase in gains realized on sale of portfolio loans. The recent quarter includes gains realized on sale of SBA loans of $679 thousand, compared to $445 thousand in the quarter ended December 31, 2014. 3. Noninterest expense decreased by $14 thousand for the quarter ended December 31, 2015, compared to the quarter ended December 31, 2014, principally due to the following: ● a decrease of $194 thousand in loan acquisition and collections expense related to lower collection expense on purchased loans; ● a decrease of $194 thousand in professional fees, primarily due to fees for temporary consulting services recognized in the three months ended December 31, 2014; ● an increase of $117 thousand in salaries and employee benefits primarily due to the accelerated vesting of the former Chief Operating Officer’s shares and an increase in headcount during the three months ended December 31, 2015; and ● an increase of $139 thousand in occupancy and equipment expense, due to increases in rent and IT-related equipment expense. At December 31, 2015, nonperforming assets totaled $7.3 million, or 0.8% of total assets, as compared to $12.4 million, or 1.5% of total assets, at June 30, 2015. At December 31, 2015, the Company’s Tier 1 Leverage Ratio was 14.3%, a decrease from 14.5% at June 30, 2015, and the Total Capital Ratio was 18.4%, a decrease from 20.1% at June 30, 2015. The slight decreases in the ratios resulted primarily from balance sheet growth and the effect of purchases under the Company’s share repurchase program in the current fiscal year. Investor Call Information Richard Wayne, Chief Executive Officer of Northeast Bancorp, and Brian Shaughnessy, Chief Financial Officer of Northeast Bancorp, will host a conference call to discuss second quarter earnings and business outlook at 10:00 a.m. Eastern Time on Tuesday , February 2 , 201 6 . Investors can access the call by dialing 877.878.2762 and entering the following passcode: . The call will be available via live webcast, which can be viewed by accessing the Company’s website at www.northeastbank.com and clicking on the About Us - Investor Relations section. To listen to the webcast, attendees are encouraged to visit the website at least fifteen minutes early to register, download and install any necessary audio software. Please note there will also be a slide presentation that will accompany the webcast. For those who cannot listen to the live broadcast, a replay will be available online for one year at www.northeastbank.com . About Northeast Bancorp Northeast Bancorp (NASDAQ: NBN) is the holding company for Northeast Bank, a full-service bank headquartered in Lewiston, Maine. We offer traditional banking services through the Community Banking Division, which operates ten full-service branches that serve customers located in western, central, and southern Maine. From our Maine and Boston locations, we also lend throughout the New England area. Our Loan Acquisition and Servicing Group (“LASG”) purchases and originates commercial loans on a nationwide basis. In addition, our SBA National division supports the needs of growing businesses nationally. ableBanking, a division of Northeast Bank, offers savings products to consumers online. Information regarding Northeast Bank can be found on its website at www.northeastbank.com. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures, including tangible common stockholders’ equity, and tangible book value per share. Northeast’s management believes that the supplemental non-GAAP information is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors. These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names. Forward-Looking Statements Statements in this press release that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Although Northeast believes that these forward-looking statements are based on reasonable estimates and assumptions, they are not guarantees of future performance and are subject to known and unknown risks, uncertainties, and other factors. You should not place undue reliance on our forward-looking statements. You should exercise caution in interpreting and relying on forward-looking statements because they are subject to significant risks, uncertainties and other factors which are, in some cases, beyond the Company’s control. The Company’s actual results could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in interest rates and real estate values; competitive pressures from other financial institutions; the effects of weakness in general economic conditions on a national basis or in the local markets in which the Company operates, including changes which adversely affect borrowers’ ability to service and repay our loans; changes in loan defaults and charge-off rates; changes in the value of securities and other assets, adequacy of loan loss reserves, or deposit levels necessitating increased borrowing to fund loans and investments; changing government regulation; the risk that the Company may not be successful in the implementation of its business strategy; the risk that intangibles recorded in the Company’s financial statements will become impaired; changes in assumptions used in making such forward-looking statements; and the other risks and uncertainties detailed in the Company’s Annual Report on Form 10-K and updated by the Company’s Quarterly Reports on Form 10-Q and other filings submitted to the Securities and Exchange Commission. These statements speak only as of the date of this release and the Company does not undertake any obligation to update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this communication or to reflect the occurrence of unanticipated events. NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands, except share and per share data) December 31, 2015 June 30, 2015 Assets Cash and due from banks $ 3,485 $ Short-term investments 62,878 Total cash and cash equivalents 66,363 Available-for-sale securities, at fair value 104,339 Residential real estate loans held for sale SBA loans held for sale - Total loans held for sale 7,592 Loans Commercial real estate 401,075 348,676 Residential real estate 122,427 Commercial and industrial 149,154 Consumer 6,780 7,659 Total loans 612,137 Less: Allowance for loan losses 2,129 1,926 Loans, net Premises and equipment, net 8,461 Real estate owned and other possessed collateral, net 1,238 Federal Home Loan Bank stock, at cost 2,571 Intangible assets, net 1,947 Bank owned life insurance 15,499 Other assets 8,784 Total assets $ 894,101 $ Liabilities and Stockholders' Equity Deposits Demand $ 64,087 $ Savings and interest checking 101,117 Money market 208,324 Time 353,238 Total deposits 726,766 Federal Home Loan Bank advances 30,131 Wholesale repurchase agreements - Short-term borrowings 2,426 Junior subordinated debentures issued to affiliated trusts 8,723 Capital lease obligation 1,252 Other liabilities 10,190 Total liabilities 779,488 Commitments and contingencies - - Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; no shares issued and outstanding at December 31, 2015 and June 30, 2015 - - Voting common stock, $1.00 par value, 25,000,000 shares authorized; 8,490,619 and 8,575,144 shares issued and outstanding at December 31, 2015 and June 30, 2015, respectively 8,491 8,575 Non-voting common stock, $1.00 par value, 3,000,000 shares authorized; 1,029,110 and 1,012,739 shares issued and outstanding at December 31, 2015 and June 30, 2015, respectively 1,029 1,013 Additional paid-in capital 84,525 85,506 Retained earnings 22,340 18,921 Accumulated other comprehensive loss ) ) Total stockholders' equity 112,727 Total liabilities and stockholders' equity $ $ NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended December 31, Six Months Ended December 31, Interest and dividend income: Interest and fees on loans $ Interest on available-for-sale securities Other interest and dividend income 80 79 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Wholesale repurchase agreements - 73 67 Short-term borrowings 5 7 13 16 Junior subordinated debentures issued to affiliated trusts Obligation under capital lease agreements 16 19 33 38 Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Gain on sales of residential loans held for sale Gain on sales of portfolio loans Loss recognized on real estate owned and other repossessed collateral, net ) Bank-owned life insurance income Other noninterest income 21 7 29 19 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing fees Marketing expense 66 80 Loan acquisition and collection expense FDIC insurance premiums Intangible asset amortization Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense Net income Weighted-average shares outstanding: Basic Diluted Earnings per common share: Basic $ Diluted 0.38 0.32 Cash dividends declared per common share $ NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED AVERAGE BALANCE SHEETS AND ANNUALIZED YIELDS (Unaudited) (Dollars in thousands) Three Months Ended December 31, Average Balance Interest Income/ Expense Average Yield/ Rate Average Balance Interest Income/ Expense Average Yield/ Rate Assets: Interest-earning assets: Investment securities (1) $ $ 0.89% $ $ 0.84% Loans (2) (3) 7.17% 7.89% Federal Home Loan Bank stock 34 5.21% 15 1.45% Short-term investments (4) 46 0.25% 64 0.24% Total interest-earning assets 5.76% 5.81% Cash and due from banks Other non-interest earning assets Total assets $ $ Liabilities & Stockholders' Equity: Interest-bearing liabilities: NOW accounts $ $ 42 0.25% $ $ 40 0.25% Money market accounts 0.85% 0.75% Savings accounts 11 0.12% 12 0.14% Time deposits 1.12% 1.13% Total interest-bearing deposits 0.89% 0.89% Short-term borrowings 5 0.99% 7 0.97% Borrowed funds 3.62% 3.11% Junior subordinated debentures 7.21% 8.77% Total interest-bearing liabilities 1.09% 1.16% Non-interest bearing liabilities: Demand deposits and escrow accounts Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread 4.67% 4.65% Net interest margin (5) 4.87% 4.87% Interest income and yield are stated on a fully tax-equivalent basis using a 34% tax rate. Includes loans held for sale. Nonaccrual loans are included in the computation of average, but unpaid interest has not been included for purposes of determining interest income. Short term investments include FHLB overnight deposits and other interest-bearing deposits. Net interest margin is calculated as net interest income divided by total interest-earning assets. NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED AVERAGE BALANCE SHEETS AND ANNUALIZED YIELDS (Unaudited) (Dollars in thousands) Six Months Ended December 31, Average Balance Interest Income/ Expense Average Yield/ Rate Average Balance Interest Income/ Expense Average Yield/ Rate Assets: Interest-earning assets: Investment securities (1) $ $ 0.89% $ $ 0.85% Loans (2) (3) 7.05% 8.06% Federal Home Loan Bank stock 68 4.03% 31 1.50% Short-term investments (4) 0.25% 0.24% Total interest-earning assets 5.56% 5.97% Cash and due from banks Other non-interest earning assets Total assets $ $ Liabilities & Stockholders' Equity: Interest-bearing liabilities: NOW accounts $ $ 88 0.26% $ $ 81 0.26% Money market accounts 0.84% 0.68% Savings accounts 23 0.13% 23 0.13% Time deposits 1.10% 1.12% Total interest-bearing deposits 0.88% 0.87% Short-term borrowings 13 1.31% 16 1.03% Borrowed funds 3.54% 3.10% Junior subordinated debentures 7.14% 9.21% Total interest-bearing liabilities 1.09% 1.17% Non-interest bearing liabilities: Demand deposits and escrow accounts Other liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Interest rate spread 4.47% 4.80% Net interest margin (5) 4.66% 5.02% Interest income and yield are stated on a fully tax-equivalent basis using a 34% tax rate. Includes loans held for sale. Nonaccrual loans are included in the computation of average, but unpaid interest has not been included for purposes of determining interest income. Short term investments include FHLB overnight deposits and other interest-bearing deposits. Net interest margin is calculated as net interest income divided by total interest-earning assets. NORTHEAST BANCORP AND SUBSIDIARY SELECTED CONSOLIDATED FINANCIAL HIGHLIGHTS AND OTHER DATA (Unaudited) (Dollars in thousands, except share and per share data) Three Months Ended: December 31, 2015 September 30, 2015 June 30, 2015 March 31, 2015 December 31, 2014 Net interest income $ $ 9,241 $ 9,350 $ 9,120 $ 9,426 Provision for loan losses 169 240 44 113 Noninterest income 1,705 3,067 1,554 1,370 Noninterest expense 7,810 8,827 7,885 8,210 Net income 1,867 2,165 1,752 1,580 Weighted average common shares outstanding: Basic 9,562,812 9,773,228 9,833,033 10,132,349 Diluted 9,562,812 9,773,228 9,833,033 10,132,349 Earnings per common share: Basic $ $ 0.20 $ 0.22 $ 0.18 $ 0.16 Diluted 0.20 0.22 0.18 0.16 Dividends per common share 0.01 0.01 0.01 0.01 0.01 Return on average assets % Return on average equity % Net interest rate spread (1) % Net interest margin (2) % Efficiency ratio (3) % Noninterest expense to average total assets % Average interest-earning assets to average interest-bearing liabilities % As of: December 31, 2015 September 30, 2015 June 30, 2015 March 31, 2015 December 31, 2014 Nonperforming loans: Originated portfolio: Residential real estate $ $ 3,165 $ 3,021 $ 3,163 $ 2,706 Commercial real estate 529 994 1,201 1,166 Home equity 11 20 11 11 11 Commercial and industrial 2 2 2 - - Consumer 153 190 225 237 Total originated portfolio 3,869 4,218 4,600 4,120 Total purchased portfolio 6,939 6,532 5,850 8,129 Total nonperforming loans 10,808 10,750 10,450 12,249 Real estate owned and other possessed collateral, net 1,279 1,651 3,694 2,058 Total nonperforming assets $ $ 12,087 $ 12,401 $ 14,144 $ 14,307 Past due loans to total loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Allowance for loan losses to total loans % Allowance for loan losses to nonperforming loans % Commercial real estate loans to risk-based capital (4) % Net loans to core deposits (5) % Purchased loans to total loans, including held for sale % Equity to total assets % Common equity tier 1 capital ratio % - Total capital ratio (6) % Tier 1 leverage capital ratio % Total stockholders' equity $ $ 113,704 $ 112,727 $ 112,487 $ 110,923 Less: Preferred stock - Common stockholders' equity 113,704 112,727 112,487 110,923 Less: Intangible assets (7) Tangible common stockholders' equity (non-GAAP) $ $ 110,316 $ 109,415 $ 110,149 $ 108,456 Common shares outstanding 9,846,387 Book value per common share $ $ 11.85 $ 11.76 $ 11.46 $ 11.27 Tangible book value per share (non-GAAP) (8) 11.50 11.41 11.22 11.01 The net interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities for the period. The net interest margin represents net interest income as a percent of average interest-earning assets for the period. The efficiency ratio represents non-interest expense divided by the sum of net interest income (before the loan loss provision) plus non-interest income. For purposes of calculating this ratio, commercial real estate includes all non-owner occupied commercial real estate loans defined as such by regulatory guidance, including all land development and construction loans. Core deposits include all non-maturity deposits and maturity deposits less than $250 thousand. Loans include loans held-for-sale. The Company’s adoption of Basel III went into effect as of March 31, 2015. The previous period ratios are the “Total Risk-Based Capital Ratio.” Includes the core deposit intangible asset, as well as the servicing rights asset which is included in other assets in the consolidated balance sheets. Tangible book value per share represents total stockholders' equity less the sum of preferred stock and intangible assets divided by common shares outstanding.
